Citation Nr: 1032597	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a brainstem disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Dana W. Duncan, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to March 1993.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).  In a November 2008 decision, the Board denied the claims 
on appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based on an 
undated Joint Motion for Remand (Joint Motion), the Court 
remanded this appeal in March 2010 for development in compliance 
with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
the Court remanded the Board's decision with respect to the 
brainstem, cervical spine, and headache disorder issues, based on 
the finding that the Board's November 2008 decision misapplied 
the provisions of 38 U.S.C.A. § 1111 (West 2002) and failed to 
provide adequate reasons and bases for why a further VA medical 
examination was not warranted for the Veteran's headache 
disorder.  Therefore, the decision of November 13, 2008 failed to 
provide the Veteran due process under the law.  Accordingly, in 
order to prevent prejudice to the Veteran, the parts of the 
November 13, 2008 decision of the Board that denied service 
connection for a brainstem disorder, a cervical spine disorder, 
and a headache disorder must be vacated, and a new decision will 
be entered as if those parts of the November 13, 2008 decision by 
the Board had never been issued.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed brainstem disorder clearly 
and unmistakably pre-existed military service and clearly and 
unmistakably did not undergo a permanent increase in the 
underlying severity during military service.

2.  The Veteran's currently diagnosed cervical spine disorder 
clearly and unmistakably pre-existed military service and clearly 
and unmistakably did not undergo a permanent increase in the 
underlying severity during military service.

3.  The preponderance of the evidence of record does not relate 
the Veteran's currently diagnosed headache disorder to military 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A brainstem disorder was not incurred in, or aggravated by, 
active military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).

2.  A cervical spine disorder was not incurred in, or aggravated 
by, active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).

3.  A headache disorder was not incurred in, or aggravated by, 
active military service, or proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, letters dated in May 2006 and July 
2006 satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination sufficient for adjudication purposes 
was provided to the Veteran in connection with his headache 
disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  While this examination did not comment on whether the 
Veteran's headache disorder was related to his cervical spine and 
brainstem disorders, such an opinion is irrelevant to the 
adjudication of the claim as service connection is not in effect 
for a cervical spine disorder or a brainstem disorder and the 
Board is again denying service connection for those disorders 
herein.  In these circumstances, a remand to obtain such an 
etiological opinion would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

VA examinations have not been accorded the Veteran in connection 
with his other claims.  The Veteran has repeatedly requested the 
he be provided with VA examinations for these other claims and 
has stated that the RO improperly failed to schedule these 
examinations.  In this regard, the Board emphasizes that the VA 
regulations are clear on this matter.  VA is required to provide 
a medical examination or obtain a medical opinion if VA 
determines it is necessary to decide the claim.  A medical 
examination or a medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or current symptoms of disability; (B) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a disease or symptoms of a disease listed in §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
indicates that that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009)

In this case the evidence of record includes current medical 
diagnoses of brainstem and cervical spine disorders.  However, 
the evidence of record does not establish that the Veteran 
experienced an event, injury, or disease in service which relates 
to either of these claimed disabilities.  Furthermore, as will be 
discussed below, the evidence of record does not indicate that 
either the brainstem disorder or the cervical spine disorder is 
associated with military service.  As such, under VA law, medical 
examinations or medical opinions are not considered necessary to 
decide the Veteran's claims for service connection for a 
brainstem disorder and a cervical spine disorder.  Accordingly, 
the RO properly declined to provide the Veteran with further 
medical examinations.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).

When determining whether a disability or disease was incurred in 
service, or preexisted service, a veteran shall be presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that the disease or injury existed prior to 
service and by clear and unmistakable that the disease or injury 
was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 
3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 
1089, 1093 (Fed. Cir. 2004).  The Veteran is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and was clearly and unmistakably 
not aggravated by service.  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A 
preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  Aggravation for purposes of 
entitlement to VA compensation benefits requires more than that a 
preexisting disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Accordingly, temporary or intermittent 
flare-ups of a preexisting disease during service are not 
sufficient to be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 
529, 536-7 (1996).

Brainstem and Cervical Spine Disorders

The Veteran's service treatment records show that on a February 
1989 induction report of medical history, the Veteran indicted 
that he had previously experienced a head injury.  The examiner 
noted that the Veteran reported hitting his head on a crib with 
no loss of consciousness.  The Veteran's service treatment 
records are negative for any complaints or diagnoses of a 
brainstem or cervical spine disorder.

After separation from military service, a November 2002 private 
medical report stated that the Veteran was being referred for 
"new onset" headaches.

A December 2002 private medical report stated that the Veteran 
experienced positional vertigo symptoms in July 2002 and November 
2002, with chronic headaches for "months."

A November 2003 VA radiographic report stated that on views of 
the Veteran's lateral cervical spine, there appeared to be a 
"fusion of the facets at C1-2 with a small cleft seen anteriorly 
at the junction of the odontoid with the body of C2 that is 
presumably developmental in nature and represents normal 
variation."  The impression was apparent fusion of the posterior 
elements at C1-2 with possible congenital deformity or 
post-traumatic deformity between the odontoid and body of C2 that 
should be correlated with clinical history.

A November 2003 VA neurosurgery report dated the next day stated 
that there was "kinking" of the Veteran's brainstem and that 
the Veteran's cervical spine disorder was congenital.  The 
medical evidence of record shows that the Veteran's cervical 
spine and brainstem disorders have been consistently diagnosed 
since November 2003 and that they have consistently been 
described as congenital in nature.

An October 2007 letter from a VA medical examiner stated that the 
Veteran

suffers from congenital abnormalities of 
the cervical spine and compression of the 
brain stem, including all of the residual 
effects from this abnormality.

It is the opinion of this provider that 
while [the Veteran] was in the Navy he was 
seen by Air Force doctors and was 
improperly diagnosed for the above stated 
condition.

The headaches that were improperly 
diagnosed per the Air Force is caused by or 
a result of the missed congenital 
abnormality of the cervical spine and the 
compression of the brain stem, including 
all the residual effect the [veteran] has 
suffered from this improperly diagnosed 
condition.

The Veteran claims that his cervical spine and brainstem 
disorders pre-existed military service and were aggravated by 
military service.  In this regard, the Board notes that the 
congenital nature of the Veteran's disorders is clear and 
unmistakable evidence which demonstrates that the disorders 
existed before acceptance and enrollment into service.  As such, 
despite the absence of any cervical spine or brainstem disorders 
on the Veteran's service entrance examination report, the 
presumption of soundness is rebutted by clear and unmistakable 
evidence.  See Wagner, 370 F.3d at 1093.

While the October 2007 letter from a VA medical examiner stated 
that the Veteran's disorders were "improperly diagnosed" during 
military service, this statement does not provide any evidence 
whatsoever that the disorders increased in severity during 
military service.  There is no medical evidence of record which 
states in any manner that the Veteran's cervical spine or 
brainstem disorders increased in severity in any manner during 
military service.  Indeed, the Veteran's service treatment 
records do not include a single medical record of treatment for a 
cervical spine disorder or a brainstem disorder.  The mere 
existence of a pre-existing disability during military service, 
and even the failure of the military to properly diagnosis such a 
disability, does not provide any evidence that the disability 
itself underwent an increase in severity during military service.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  In this case, 
there is no inservice evidence of any complaints or symptoms of a 
cervical spine or brain stem disorder, there is no post-service 
medical evidence of any complaints or symptoms until 2002, and 
there is no medical evidence which states that either of these 
disabilities underwent an increase in the underlying severity 
during military service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

The October 2007 letter from a VA medical examiner stated that 
the Veteran's headaches were a symptom of his cervical spine and 
brainstem disorders.  However, even if the Veteran's in-service 
headache complaints were a manifestation of his 


cervical spine and brainstem disorders, the medical evidence 
shows that they occurred only once during military service for a 
period of approximately 4 days.  The Veteran did not report a 
recurrence of the headaches and he specifically reported on his 
February 1993 separation examination report of medical history 
that that he did not have and had never had frequent or severe 
headaches.  Thus, the medical evidence of record shows that even 
if the Veteran's in-service headaches were a symptom of his 
cervical spine and brainstem disorders, they were a temporary or 
intermittent flare-up, not a permanent advancement of the 
underlying pathology.  See Jensen, 4 Vet. App. at 306-07; Hunt, 1 
Vet. App. 292; Verdon, 8 Vet. App. at 536-7.

In summary, the medical evidence of record shows that the Veteran 
did not report, and was not treated for, any symptoms which would 
correspond to a permanent increase in the underlying severity of 
the Veteran's brainstem and cervical spine disorder.  See Id.  
After military service, the Veteran did not report any complaints 
of a brainstem or cervical spine disorder for approximately 9 
years.  See Maxson, 230 F.3d at 1333.  When the Veteran did 
report complaints, he stated that they had begun recently, not a 
decade before.  Finally, there is no competent evidence of record 
that the Veteran's pre-existing brainstem and pre-existing 
cervical spine disorders clearly and unmistakably underwent an 
increase in severity during military service.  As such, the 
medical evidence of record clearly and unmistakably shows that 
the Veteran's preexisting brainstem and cervical spine disorders 
did not undergo a permanent increase in the underlying severity 
during military service.  See Wagner, 370 F.3d at 1093.

The Veteran's statements alone are not sufficient to prove that 
his brainstem and cervical spine disorders were incurred in or 
aggravated by military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, the 
Veteran is not competent to make a determination that his 
brainstem and cervical spine disorders were incurred in or 
aggravated by military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, 


there is no competent evidence of record that shows that the 
Veteran's brainstem and cervical spine disorders were incurred 
in, or underwent a permanent increase in the underlying severity 
during, military service.  As such, service connection for a 
brainstem disorder and a cervical spine disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is clear and unmistakable 
evidence of record that shows that the Veteran's cervical spine 
and brainstem disorders pre-existed military incurred and clear 
and unmistakable evidence that they did not increase in severity 
during military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder

The Veteran's service treatment records show that in October 
1992, the Veteran complained of headaches for the previous 3 to 4 
days.  He stated that they were localized over the left temporal 
area and waxed and waned.  The Veteran reported that he performed 
data processing at a computer and had been working 9 hours a day 
for 11 days straight.  He reported that he felt better when he 
went to bed and could fall asleep immediately.  On observation, 
no headache was present.  The assessment was muscle contraction.  
On the Veteran's February 1993 separation report of medical 
history, he indicated that he did not have and had never had 
frequent or severe headaches.

After separation from military service, a November 2002 private 
medical report stated that the Veteran was being referred for 
"new onset" headaches.

A December 2002 private computed tomography and magnetic 
resonance imaging report stated that the Veteran complained of 
progressively worsening severe headaches.  A subsequent December 
2002 letter from a private physician stated that the Veteran 
complained of "chronic headaches intermittently for months."  
After physical examination, the impression was headaches.  The 
private physician stated 


that "I do not know what the cause is, although they may just be 
migraines."  The medical evidence of record shows that a 
headache disorder has been consistently diagnosed since December 
2002.

In a February 2004 private disability determination report, the 
Veteran reported that his "problems started in November of 2002.  
He feels that around November 25, 2002, he developed a pulling 
sensation in his head and this is what he says, and also 
associated with that were problems with his balance, coordination 
and headaches."  After physical examination, the diagnosis was 
complaints of headaches, for which the "etiology . . . has never 
been determined."

In a February 2005 VA neurosurgery outpatient report, the Veteran 
reported that he developed headaches in 2002.

A December 2006 VA neurological disorders examination report 
stated that the Veteran's claims file had been reviewed.  The 
Veteran reported that he began having headaches while in active 
military service.  After physical examination, the diagnosis was 
headaches.  The examiner stated that "[i]t is impossible to 
resolve the issue as to whether or not this is related to any 
conditions in the military service without res[or]ting to mere 
speculation."

An October 2007 letter from a VA medical examiner stated that the 
Veteran

suffers from congenital abnormalities of 
the cervical spine and compression of the 
brain stem, including all of the residual 
effects from this abnormality.

It is the opinion of this provider that 
while [the Veteran] was in the Navy he was 
seen by Air Force doctors and was 
improperly diagnosed for the above stated 
condition.

The headaches that were improperly 
diagnosed per the Air Force is caused by or 
a result of the missed congenital 
abnormality of the cervical spine and the 
compression of the brain stem, including 
all the residual effect the [veteran] has 
suffered from this improperly diagnosed 
condition.

The medical evidence of record does not show that the Veteran's 
currently diagnosed headache disorder was incurred in or 
aggravated by military service.  While the Veteran had an 
in-service complaint of headaches, this occurred only once and 
the Veteran reported on his separation report of medical history 
that he did not and had never experienced frequent or severe 
headaches.  While the Veteran also has a current diagnosis of a 
headache disorder, there is no medical evidence of record that 
this was diagnosed prior to November 2002, approximately 9 years 
after separation from military service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).  
Furthermore, the Veteran himself reported in multiple medical 
reports that his current headache disorder began in 2002, thus 
showing that there was no continuity between his in-service 
complaint and his current diagnosis.

In addition, there is no medical evidence of record that relates 
the Veteran's headache disorder to military service or to a 
service-connected disability.  The December 2002 letter from a 
private physician, February 2004 private disability determination 
report, and the December 2006 VA neurological disorders 
examination report all stated that the etiology of the Veteran's 
headache disorder was unknown or could not be determined without 
resort to speculation.  The only medical evidence of record which 
cited a specific cause of the Veteran's headache disorder is the 
October 2007 letter from a VA medical examiner.  This letter 
specifically stated that the Veteran's headache disorder "is 
caused by or a result of the missed congenital abnormality of the 
cervical spine and the compression of the brain stem."  However, 
as has been noted above, service connection is not warranted for 
the Veteran's cervical spine or brainstem disorders.  As such, 
the 


October 2007 letter does not provide medical evidence which 
relates the Veteran's currently diagnosed headache disorder to 
military service or to a service-connected disability.

The Veteran's statements alone are not sufficient to prove that 
his currently diagnosed headache disorder is related to military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 
93.  The Veteran is competent to report the occurrence of 
observable symptomatology, such as headaches.  Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) (noting that lay testimony is 
competent to establish observable symptomatology but not 
competent to establish medical etiology or render medical 
opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
(holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable, 
symptoms of disability.").  However, while the Veteran's recent 
statements include reports that his headaches began prior to 
military service, existed during military service, and continued 
after separation from military service, these statements are 
contradicted by the contemporary evidence of record.  This 
includes the Veteran's February 1993 separation report of medical 
history, in which he indicated that he did not have and had never 
had frequent or severe headaches, and the numerous post-service 
medical reports in which he stated that his symptoms began in 
2002.  The Board assigns greater probative weight to the 
Veteran's statements in the contemporary medical evidence than to 
his current reported history.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Accordingly, the preponderance of the evidence of record does not 
relate the Veteran's currently diagnosed headache disorder to 
military service or to a service-connected disability.  As such, 
service connection for a headache disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54-56.




ORDER

The parts of the November 13, 2008 decision of the Board that 
denied service connection for a brainstem disorder, a cervical 
spine disorder, and a headache disorder is vacated.

Service connection for a brainstem disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a headache disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


